Tilghman C. J.
This cause comes before us on a motion by James Tiffin,, to quash an attachment taken out against him by his wife Martha, on a decree of divorce and alimony pronounced by the court in September 1803. The motion is grounded on an alleged reconciliation which took place between them in September 1806. On this point evidence has been offered, and it is proved beyond doubt, that Mrs. Tffim, at the instance of her husband, did return to his home and cohabit with him four or five weeks, during which time she acted as mistress of the family. Their harmony was *206not without interruption; but it cannot be said, that the fault was altogether on one side. Tiffin was in desperate circumstances. His goods and household furniture were taken in execution, and his wife left him; and after some time she took out an attachment, asserting that she had been fraudulently persuaded and tricked into a short reconciliation. Soon after the decree of this court, Tffn conveyed to trustees for the use of his wife, in pursuance of the said decree, real and personal property of considerable value, which had belonged to her before their marriage. The alimony decreed by the court, was three hundred dollars a year, payable monthly; and it appears by the affidavit of the libellant, that three hundred and twenty-five dollars were in arrear,, when she took out the attachment. The act of assembly is express, that the alimony shall only continue until a reconciliation shall take place. When the wife returns to her husband, she puts herself under his power, and gives up her claim to the arrears of her alimony.
The court are strongly inclined to promote the- union, rather than the separation of married people. They are not disposed therefore to strain the construction of the act of assembly in favour of a wife, who having been reconciled to her husband, leaves him again without just cause. The causes for divorce from bed and board, are, the husband’s maliciously abandoning his family, turning his wife out of doors, or by cruel and barbarous treatment, endangering her life, or offering such indignities to her person as to render her condition intolerable, or life burthensome. It is not proved that Mrs. Tffn experienced any treatment of this kind after the reconciliation took place. When the household goods were taken in execution, she left her husband’s house, which, unless she had received ill treatment, she ought not to have done; for she was bound to adhere to her husband, and share his fortune in poverty or riches. If upon receiving ill treatment, she had brought her case before the court supported by proof, it would then have been considered whether the act of assembly authorizes us to order the arrears of alimony to be paid. As the matter stands we have no such power. The opinion of the court therefore, is, that the attachment was improperly issued, and must be quashed.
*207Yeates J.
I have no hesitation in saying, that in family quarrels, the maltreatment of the wife by the 'husband, uni- ' formly excites strong feelings in my mind, and that I view with much satisfaction every measure which tends to allay and compose those unhappy differences.
On the 14th September 1803 we separated 'Martha Tiffin from the bed and board of James Tffin, and made the 'agreement of the parties the basis of our order of alimony. They lived in a state of separation for nearly three years, and came again together on the 6th September 1806 upon the solicitation of the husband; and so continued until the 14th October following, when the husband’s effects being levied on under two executions, the wife left him.
The reconciliation of husband and wife by our act of 19th. September 1785, vacates an order of alimony; and it is admitted on both sides, that the only question before us consists in the honest reality of that reconciliation. The counsel of the libellant have contended, that this temporary reunion was the effect of a fraudulent design to elude the decree of this court, and therefore not within the true reason of the law.
I know neither of the parties, nor their matrimonial conduct, except from the testimony taken in this cause. The husband has executed a deed to trustees, without reserving a power of revocation, of the property his wife had acquired before their intermarriage, in pursuance of the decree of this court. From the affidavit of the wife, stating that on the lath January 1807, there were three hundred and twenty-five dollars due to her, it necessarily follows, that she must have received from him her separate maintenance for two years and three months.
I cannot consider the husband’s soliciting his wife to return to his bed and board, as censurable, even if the embarrassed state of his affairs formed a considerable inducement to that measure. Mere pecuniary considerations too frequently form the sine qua non of matrimonial engagements even in early life. They had taken each other for richer or poorer. It has not been suggested that the pressure of Tiffin's debts was illusory; but it has been urged that Lee his present agent and bail was one of the plaintiffs in the executions. I see nothing in that circumstance from which *208I am warranted to conclude that his views were fraudulent. ' No one will deny that it is the duty of a good wife to follow the state of her husband. Whether his fortunes are prosperous or adverse, she should not desert him, unless on the strongest grounds. I regard the cohabitation of Tiffin and his wife for five weeks, as irrefragable proof of their reconciliation, and do not find myself at liberty to penetrate into the recesses of their chamber. The act was voluntary on her part, and we must presume was done upon due consideration. She thereby disrobed herself of her right to demand this money, and conferred on her husband a right to retain it, unless some instance of maltreatment or plain fraud can be shewn to entitle her thereto. On a mere offer by the husband to take the wife back, the court would deliberately examine all the circumstances which had led to that offer; but the reality and sincerity of the reconciliation can only be known to the parties themselves, with the different grounds which have influenced their conduct. Had we even the power, we have not materials sufficient to ascertain which of them was most liable to blame in their family broils, or to what sources their domestic discontents are to be ascribed. I content myself with observing, that sufficient evidence appears to place the wife in a most unamiable point of view. She has spread her own bed, and there she must be contented to lie, though it may now appear to her a bed of torture. I am of opinion the attachment should be quashed.
Bsackenridge J. concurred.
Attachment quashed.